In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-195 CR

____________________


MICHAEL PETE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 93249




MEMORANDUM OPINION (1)
	Michael Pete was convicted and sentenced on an indictment for intoxication
manslaughter.  Pete filed a notice of appeal on May 9, 2005.  The trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a
plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by the
district clerk.
	On May 24, 2005, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a
part of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been
supplemented with an amended certification.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeal must be
dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM

Opinion Delivered June 29, 2005
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.